—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), rendered April 7, 1998, convicting him of criminal sale of a controlled substance in the third degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court properly determined that the race-neutral reason offered by the prosecutor for striking a black prospective juror was not pretextual as the prosecutor clearly related the prospective juror’s work and family background to the facts of the case (see, People v Richie, 217 AD2d 84).
The defendant’s contention that the prosecutor’s summation remarks were improper is largely unpreserved for appellate review, and, in any event, without merit (see, CPL 470.05 [2]; People v Galloway, 54 NY2d 396; People v Saks, 256 AD2d 479).
The defendant’s remaining contentions are without merit. Mangano, P. J., Bracken, Joy and H. Miller, JJ., concur.